                            Case 2:15-cr-00198-JHS Document 63 Filed 12/10/18 Page 1 of 8
AO 245B \Rev . 02/ 18)   Judgment in a Criminal Case
                         Sheet I



                                            UNITED STATES DISTRICT COURT
                                                              Eastern District of Pen nsy lvania
                                                                                 )
               UNITED STATES OF AMERICA                                          )       JUDGMENT IN A CRIMINAL CASE
                                     v.                                          )
                            DAVID FILI , JR                 FILED                )
                                                                                 )
                                                                                         Case Number : DPAE2 :15CR000198-001

                                                            DEC., 1O2018         )       USM Number: 72139-066
                                                                                 )
                                                       KA";°c BARK~iAN, Clerk )           MARK P. MUCH , ESQ .
                                                       By              Dap. Clerk)       Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)           1 - 12 ON JUNE 17, 2015

0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated gui lty of these offenses:

Title & Section                     Nature of Offense                                                               Offense Ended
  18:1 343                            WIRE FRAUD                                                                     3/1/2013             1-7, 10

  18:1 343                            WIRE FRAUD                                                                     3/1/2013             8, 9

  18:1 344 and 2                      BANK FRAUD; AIDING and ABETTING                                                3/1/2013             11, 12

       The defendant is sentenced as provided in pages 2 through                  8
                                                                                - - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                                    D   IS      0 are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                 12/6/20 18
   cc:    M. LOWE, A.USA
                                                                                Date oflmposition of Judgment
          M. MUCH, Defense Attorney
          M. LOTT, U.S. Probation
          U.S. PreTrial
          U.S. Marshal (2)
          FLU


                                                                                 Joel H. Slomsky, USDJ
                                                                                Name and Title of Judge



                                                                                                                6, U?U
                                                                                                                I




                                                                                                                          ,~ /
                          Case 2:15-cr-00198-JHS Document 63 Filed 12/10/18 Page 2 of 8
AO 245B (Rev. 02/ 18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page   2   of   8
 DEFENDANT: DAVID FILI, JR
 CASE NUMBER: DPAE2:15CR000198-001

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  1 DAY on Counts 1 - 12; to run concurrently




     D The court makes the following recommendations to the Bureau of Prisons:




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on
                     - - -- - - - -- -
            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                          By
                                                                                              DEPUTY UNITED STA TES MARSHAL
                         Case 2:15-cr-00198-JHS Document 63 Filed 12/10/18 Page 3 of 8
AO 24j8 (Rev. 02/1 8) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                            Judgment- Page   - -=-----   of   8
DEFENDANT: DAVID FILI, JR
CASE NUMBER: DPAE2:15CR000198-001
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     5 YEARS on Counts 1 - 7 and 10 - 12; to run concurrently to each other.
     3 YEARS on Counts 8 and 9; to run concurrently to each other and to Counts 1-7 and 10-12.




                                                     MANDATORY CONDITIONS

1.      You must not commit another federal , state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer.    (check   if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 2:15-cr-00198-JHS Document 63 Filed 12/10/18 Page 4 of 8
 AO 2458 (Rev. 02/ 18) Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment- Page
DEFENDANT: DAVID FILI, JR
CASE NUMBER: DPAE2:15CR000198-001

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed , or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 -------------
                       Case 2:15-cr-00198-JHS Document 63 Filed 12/10/18 Page 5 of 8

AO 2458 (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 38 - Supervised Release
                                                                                            Judgment- Page ____5__ of
DEFENDANT: DAVID FILI, JR
CASE NUMBER: DPAE2:15CR000198-001

                                    ADDITIONAL SUPERVISED RELEASE TERMS
 The defendant us to be confined to his residence for a period of 18 months commencing at the direction of the United
States Probation Office. The defendant shall be required to be at his residence at all times except for approved absences
for gainful employment, community service, religious services, medical care and at other such times as may be specifically
authorized by the U.S. Probation Office . The defendant shall wear an electronic monitoring device and follow electronic
monitoring procedures. The defendant shall permit the probation officer access to the residence at all times and maintain a
telephone at the residence without any custom services or portable, cordless equipment. The defendant shall comply with
any other specific conditions of home confinement as the probation officer requires . The defendant shall pay the costs of
electronic monitoring .

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office . The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide monthly statements of his income .

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation .
The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
obligation or otherwise has the express approval of the Court.

 The defendant shall perform 500 hours of Community Service .
                             Case 2:15-cr-00198-JHS Document 63 Filed 12/10/18 Page 6 of 8
A0'245B (Re{' . 02/ 18)   Judgment in a Criminal Case
                          Sheet 5 - Criminal Monetary Penalties
                                                                                                               Judgment -   Page   - ~6~_   of         8
 DEFENDANT: DAVID FILI , JR
 CASE NUMBER: DPAE2:15CR000198-001
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment                    JVT A Assessment*                                            Restitution
 TOTALS               $ 1,200 .00                   $                                    $                         $ 9,567 ,074.56



 D    The determination of restitution is deferred until          ----
                                                                                 . An Amended Judgment in a Criminal Case            (AO 245C)   will be entered
      after such determination.

 ~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                             Total Loss**              Restitution Ordered            Priority or Percentaee
  Stonegate Mortgage Corporation                                                  $753,000.19                  $753,000.19          100%

  c/o David Kress Chief Counsel

  9190 Priority Way West Drive

  Suite 300

  Indianapolis, IN 46240

  Commonwealth Land Title Insurance Co.                                          $7 ,061,471 .32             $7,061,471 .32         100%

  c/o Daniel J. Murvin

  VP, Managing Counsel

  Fidelity National Title Group

  2533 N. 117th Ave

  Omaha, NE 68164


 TOTALS                                  $               9,567 ,074.56               $               9,567 ,074 .56
                                                                                         - - -- -- - - - -


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

 ~      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        ~ the interest requirement is waived for the              D       fine    ~ restitution.

        D     the interest requirement for the          D fine        D     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110,                  I JOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
 .        .             Case 2:15-cr-00198-JHS Document 63 Filed 12/10/18 Page 7 of 8
AO 24,58 (Rev. 02/ 18) Judgment in a Criminal Case
                       Sheet 58 - Criminal Monetary Penalties
                                                                                                   Judgment- Page   _ 7_    of        8
DEFENDANT: DAVID FILI, JR
CASE NUMBER: DPAE2:15CR000198-001

                                             ADDITIONAL RESTITUTION PAYEES

                                                                                                                           Priority or
Name of Payee                                                      Total Loss*            Restitution Ordered              Percentage
 M&T BANK                                                                 $854,699.03              $854,699.03       100%

 c/o Douglas S. Crow

 800 Holtz Dr
 Cheektowaga, NY 14225-1470

 NYCB Mortgage Co., LLC                                                   $321,533.48              $321,533.48       100%

 c/o Gloria Singleton

 1801 E. Ninth St.

 Cleveland, OH 44114

 Wells Fargo Bank Home Mortgage                                           $410,022.87 ,             $410,022.87      100%

 c/o Amy Kellis

 MC #X2303-048

 1 Home Campus, 4th Floor

 Des Moines, IA 50328

 Mortgage Services Ill, LLC                                               $166,347.67               $166,347.67      100%

 c/o Brian Everett

 502 N. Hershey Rd.

 Bloomington, IL 61704




      * Findings for the total amount oflosses are required under Chapters l 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                            Case 2:15-cr-00198-JHS Document 63 Filed 12/10/18 Page 8 of 8
    0 245B (Rev. 02/ 18) Judgment in a Criminal Case
                          Sheet 6   Schedule of Payments

                                                                                                                Judgment -          8_
                                                                                                                             Page _ _       of        8
DEFENDANT: DAVID FILI, JR
CASE NUMBER: DPAE2:15CR000198-001

                                                             SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A       !l'.J   Lump sum payment of$          1,200.00               due immediately, balance due

                D      not later than                                   , or
                lil]   in accordance with   D C,           lil] D,   D E,or       D F below; or
B       D Payment to begin immediately (may be combined with                    DC,         D D, or      D F below); or

C       D Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                               (e.g., months or years) , to commence                   (e.g., 30 or 60 days) after the date of this judgment; or

D       !l'.J   Payment in equal        monthly          (e.g., weekly, monthly, quarterly) installments of $   1,500.00          over a period of
                60 month      (e.g. , months or years), to commence          60 days (e .g., 30 or 60 days) after release from imprisonment to a
                term of supervision; or

E       D Payment during the term of supervised release will commence within                        (e.g. , 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F       D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




0       Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.
          GEORGE BERNARD CASE NO. 16-CR-273 EDPA
          $9,567,074.56



D       The defendant shall pay the cost of prosecution.

0       The defendant shall pay the following court cost(s):

~       The defendant shall forfeit the defendant's interest in the following property to the United States :
         $1,962,268.24 .


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
